Citation Nr: 1749601	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-23 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss, and, if so, whether service connection is warranted. 


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1956 until July 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the United States Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran appeared and testified before the undersigned Veterans Law Judge at an August 2017 Travel Board hearing.  A transcript of the hearing has been associated with the Veteran's electronic claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a February 2004 rating decision, the Veteran's claim of entitlement to service connection for bilateral hearing loss was reopened, but denied on the basis that the Veteran failed to prove his bilateral hearing loss was incurred in service or within one year of separation from service. 

2.  Evidence received since the February 2004 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for bilateral hearing loss. 




CONCLUSIONS OF LAW

1.  The February 2004 rating decision reopening but denying the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss has been submitted; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's application to reopen his previously denied claim of entitlement to service connection for bilateral hearing loss, this application, and only this application, has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) solely with regard to the Veteran's application to reopen his claim is now moot. Nevertheless, the Board finds that the Veteran received proper VCAA notice regarding his new and material claim in a letter dated March 2011.

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for bilateral hearing loss.  After reviewing the evidence of record, the Board finds that new and material evidence has been submitted.

The Veteran's claim of entitlement to service connection for bilateral hearing loss was most recently denied in a February 2004 rating decision.  No notice of disagreement was filed, and no new and material evidence was received within one year following the notification of that decision.  Accordingly, the February 2004 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).
In order to reopen a claim which has been denied by a final decision, the Veteran must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014).  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, a veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a veteran submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The basis for the February 2004 rating decision was the conclusion that the Veteran failed to prove the presence of bilateral hearing loss while in service or within one year from separation from service.  The RO further concluded that the Veteran's military records showed he served as a personnel clerk while on active duty, and his claims of military acoustic trauma were not supported by the available evidence.  Since that prior final decision, the Veteran has submitted a January 2011 private nexus statement, as well as an undated audiological report from the Stanislaus County Department of Education.  This audiological report is without any identifying personal information, such as the Veteran's name; however, the Veteran has stated this audiology test was conducted in 1964 in conjunction with an application for employment with the Stanislaus County Department of Education.  This audiological report is presumed to be credible for the purposes of adjudicating the Veteran's claim to reopen.  Justus, 3 Vet. App. at 513.  

The above cited evidence is new, as it was not previously considered in the prior final rating decision, and is material as is relates to the unestablished fact of a potential nexus between the Veteran's hearing loss and his military service.  The Board concludes that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, 24 Vet. App. at 117-18.  Accordingly, this claim is reopened.

However, the Board cannot, at this point, adjudicate the reopened claim, as further development is necessary.  This is detailed in the REMAND below.


ORDER

As new and material evidence has been submitted regarding the claim of entitlement to service connection for bilateral hearing loss, the Veteran's claim is reopened.  To this extent only, the appeal is granted.


REMAND

Although the Board regrets additional delay in the adjudication of this claim, a remand is necessary for further development to ensure that there is a complete record upon which to decide the Veteran's claim.

In light of the newly submitted evidence, the Board finds that a VA examination is warranted to assess the Veteran's current level of bilateral hearing loss, as well as the nature and etiology of the Veteran's bilateral hearing loss.  

At the August 2017 Travel Board hearing, the Veteran's representative argued that if the Board finds a VA examination is warranted, the Veteran should be examined by a specialist, such as an otolaryngologist, instead of an audiologist.  Pursuant to 38 C.F.R. § 4.85(a), "An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist...."  This obligation is mandatory, not discretionary.  Furthermore, the representative has not provided any basis as to why the Veteran's claim warrants a specialized VA examination, and the Board has found no such exceptional circumstance in the record.   Consequently, the Veteran's representative's request is hereby denied. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination to assess the nature and etiology of the Veteran's bilateral hearing loss.  This examination is to be conducted by a state-licensed audiologist.  The entire electronic claims file, including this REMAND, must be reviewed by the examiner, and such review must be noted in the examination report. 

After reviewing the record, the examiner should address the following:

Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's bilateral hearing loss began in or is otherwise etiologically-related to his military service.  Please see 2017 hearing transcript for Veteran's discussion of in-service acoustic trauma.

The examiner must provide a complete rationale for all opinions expressed.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.


2.  After completion of the above, the AOJ should readjudicate the issue on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate amount of time for response.  Then, return the matter to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


